Exhibit 10.1

 

Execution Version

 

THE HOWARD HUGHES CORPORATION
WARRANT GRANT AGREEMENT

 

Purchaser:  Grant Herlitz

 

Date of Grant:  October 4, 2017

 

Purchase Price:  $2,000,000

 

Number of Shares Underlying Warrant:     87,951  (Not to Exceed 200,000 Shares)

 

 

Exercise Price Per Share:  $117.01

 

THE HOWARD HUGHES CORPORATION, a Delaware corporation (the “Corporation”), is
pleased to award and grant you the opportunity to purchase a Warrant (the
“Warrant”) to purchase shares of the Corporation’s authorized common stock, par
value $0.01 per share, subject to the terms and conditions set forth in this
Warrant Grant Agreement (this “Agreement”).  The grant of the Warrant is
specifically conditioned upon the execution by you of this Agreement.  The Date
of Grant of the Warrant, the number of shares issuable upon exercise of the
Warrant (the “Warrant Shares”), and the Exercise Price per share are stated
above.  The Purchase Price shall be paid to the Corporation no later than five
(5) business days following the Date of Grant and if not so paid this Agreement
shall terminate without further action.  This Agreement is not governed by The
Howard Hughes Corporation Amended and Restated 2010 Incentive Plan.

 

This Agreement sets forth the terms of the agreement between you and the
Corporation with respect to the Warrant.  By accepting this Agreement, you agree
to be bound by all of the terms hereof.

 

1.                                      Definitions.  As used in this Agreement,
the following terms have the meanings set forth below:

 

(a)                                 “Board of Directors” means the board of
directors of the Corporation.

 

(b)                                 “Business Day” means any day other than a
Saturday, a Sunday or a day on which banking institutions in the State of
Delaware are authorized or obligated by law or executive order to close.

 

(c)                                  “Cause” shall mean, as determined in good
faith by a unanimous vote of the Board of Directors (excluding you) at a meeting
of the Board of Directors held for such purpose, and where you and your counsel
had an opportunity (on at least 15 days prior notice) to be heard before the
Board of Directors, your:

 

(i)                                     conviction, plea of guilty or no contest
to any felony;

 

(ii)                                  gross negligence or willful misconduct in
the performance of your duties;

 

--------------------------------------------------------------------------------


 

(iii)                               drug addiction or habitual intoxication;

 

(iv)                              commission of fraud, embezzlement,
misappropriation of funds, breach of fiduciary duty, violation of law, or a
material act of dishonesty against the Corporation, in each case that the Board
of Directors determines was willful;

 

(v)                                 material and continued breach of the
Employment Agreement, after notice for substantial performance is delivered by
the Corporation in writing that identifies in reasonable detail the manner in
which the Corporation believes you are in breach of this Employment Agreement;

 

(vi)                              willful material breach of Corporation policy
or code of conduct; or

 

(vii)                           willful and continued failure to substantially
perform your duties under the Employment Agreement (other than such failure
resulting from your incapacity due to physical or mental illness);

 

unless, in each case, the event constituting Cause is curable and has been cured
by you within 30 days of your receipt of notice from the Corporation that an
event constituting Cause has occurred and specifying the details of such event. 
If you cure an event during such period that would otherwise constitute Cause,
then the Corporation will have no right to terminate your employment for Cause. 
For purposes of this provision, no act or omission on your part shall be
considered “willful” unless it is done or omitted not in good faith or without
reasonable belief that the act or omission was in the best interests of the
Corporation.  Any act or omission based upon a resolution duly adopted by the
Board of Directors or advice of counsel for the Corporation shall be
conclusively presumed to have been done or omitted in good faith and in the best
interests of the Corporation.

 

(d)                                 “Change in Control” means the occurrence of
any of the following events:

 

(i)                                     A “change in the ownership of the
Corporation” which shall occur on the date that any one person, or more than one
person acting as a group, excluding Pershing Square Management, L.P. and its
Affiliates (as defined under the Securities Act of 1933), acquires ownership of
stock in the Corporation that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Corporation; however, if any one person or more than one
person acting as a group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Corporation, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Corporation” (or to cause a “change
in the effective control of the Corporation” within the meaning of
Section 1(d)(ii) below) and an increase of the effective percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph;
provided further, however, that for purposes of this Section 1(d)(i), the
following acquisitions shall not

 

2

--------------------------------------------------------------------------------


 

constitute a Change in Control:  (A) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any entity
controlled by the Corporation, or (B) any acquisition by investors (immediately
prior to such acquisition) in the Corporation for financing purposes, as
determined by the Board of Directors in its sole discretion.  This
Section 1(d)(i) applies only when there is a transfer of the stock of the
Corporation (or issuance of stock) and stock in the Corporation remains
outstanding after the transaction.

 

(ii)                                  A “change in the effective control of the
Corporation” which shall occur on the date that either (A) any one person, or
more than one person acting as a group, excluding Pershing Square Management,
L.P. and its Affiliates, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Corporation possessing 35% or more of the
total voting power of the stock of the Corporation, except for (1) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation, or
(2) any acquisition by investors (immediately prior to such acquisition) in the
Corporation for financing purposes, as determined by the Board of Directors in
its sole discretion; or (B) a majority of the members of the Board of Directors
are replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
prior to the date of the appointment or election.  For purposes of a “change in
the effective control of the Corporation,” if any one person, or more than one
person acting as a group, is considered to effectively control the Corporation
within the meaning of this Section 1(d)(ii), the acquisition of additional
control of the Corporation by the same person or persons is not considered a
“change in the effective control of the Corporation,” or to cause a “change in
the ownership of the Corporation” within the meaning of Section 1(d)(i) above.

 

(iii)                               The occurrence of any of the transactions
contemplated by Section 1(d)(i) or 1(d)(ii) above (including any acquisition by
Pershing Square Management, L.P. or its Affiliates), in connection with which
the stock of the Corporation ceases to be publicly traded on a national
securities exchange.

 

(iv)                              A “change in the ownership of a substantial
portion of the Corporation’s assets” which shall occur on the date that any one
person, or more than one person acting as a group, excluding Pershing Square
Management, L.P. and its Affiliates, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets of the Corporation that have a total gross fair market value
equal to or more than 60% of the total gross fair market value of all the assets
of the Corporation immediately prior to such acquisition or acquisitions;
provided that the proceeds of such acquisition or acquisitions are distributed
to the shareholders of the Corporation in connection with such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  Any
transfer of assets to an entity that is controlled by the shareholders of the
Corporation immediately after the transfer, as provided in guidance issued
pursuant to Section 409A of the Code, shall not constitute a Change in Control.

 

3

--------------------------------------------------------------------------------


 

For purposes of this Section 1(d), the provisions of Section 318(a) of the Code
regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.  In addition, for purposes of this
Section 1(d), “Corporation” includes (A) the Corporation and (B) an entity that
is a stockholder owning more than 50% of the total fair market value and total
voting power (a “Majority Shareholder”) of the Corporation, or any entity in a
chain of entities in which each entity is a Majority Shareholder of another
entity in the chain, ending in the Corporation.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                   “Common Stock” means the authorized common
stock, par value $0.01 per share, as described in the Corporation’s Certificate
of Incorporation.

 

(g)                                  “Date of Grant” means the date designated
as such in the first paragraph of this Agreement.

 

(h)                                 “Disability” means the good faith
determination by the Board of Directors that you are permanently disabled.

 

(i)                                     “Employment Agreement” means the
employment agreement, if any, between the Corporation and Grant Herlitz that is
in effect on the date in question.

 

(j)                                    “Exchange Act” means the Securities
Exchange Act of 1934.

 

(k)                                 “Exercise Notice” means the written exercise
notice in the form provided by the Board of Directors.

 

(l)                                     “Exercise Price” means the exercise
price per share designated as such in the first paragraph of this Agreement.

 

(m)                             “Expiration Date” means October 3, 2023.

 

(n)                                 “Fair Market Value” per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If the Common Stock is at the time
traded on NYSE, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question, as the price is reported by
the National Association of Securities Dealers on NYSE.  If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any stock exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the stock exchange
determined by the Board of Directors to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for

 

4

--------------------------------------------------------------------------------


 

the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

 

(iii)                               If the Common Stock is at the time neither
listed on any stock exchange nor traded on NYSE, then the Fair Market Value
shall be determined in good faith by the Board of Directors after taking into
account such factors as the Board of Directors shall deem appropriate.

 

(o)                                 “Good Reason” shall mean the occurrence of
any of the following events without your written consent:

 

(i)                                     a material diminution in your base
compensation;

 

(ii)                                  a material diminution in your authority,
duties or responsibilities;

 

(iii)                               you no longer report directly to the Board
of Directors; or

 

(iv)                              any other action or inaction that constitutes
a material breach by the Corporation of the Employment Agreement;

 

provided that, in each case, you must provide a notice of termination to the
Corporation within 60 days of the initial occurrence of the event constituting
Good Reason, and the Corporation shall have the opportunity to cure such event
within 30 days of receiving such notice.  If the Corporation cures an event
during such period that would otherwise constitute Good Reason, then you will
have no right to terminate your employment for Good Reason.  Following the
occurrence of a Change in Control, any claim by you that Good Reason exists
shall be presumed to be correct unless a court of competent jurisdiction
determines that the Corporation has established by clear and convincing evidence
that Good Reason does not exist.

 

(p)                                 “Immediate Family” means your child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships.

 

(q)                                 “NYSE” means The New York Stock Exchange.

 

2.                                      Vesting and Exercisability.  This
Warrant will be fully vested at the time of purchase.  Except as provided in
Section 3, you may only exercise your Warrant after the fifth (5th) year
anniversary of the Date of Grant (October 3, 2022) and before the Expiration
Date.  To the extent it has not already been exercised, the Warrant shall
terminate on the Expiration Date.

 

3.                                      Special Lifting of Restrictions and
Change in Control.

 

(a)                                 Immediately prior to the effective date of a
Change in Control or upon the date of a termination of your employment by the
Company without Cause or by you for Good Reason, the Warrant shall be
immediately exercisable and transferable, notwithstanding the restrictions
enumerated in Section 2.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the provisions of Section 6,
in the event of a termination of your employment by reason of your death or
Disability, you or your estate (as the case may be) may sell the Warrant to a
third party; provided, however, that all terms and restrictions applicable to
the Warrant prior to the sale shall continue to apply to the Warrant after the
sale to a third party purchaser.

 

(c)                                  In the event of a Change in Control, this
Warrant shall become exercisable immediately prior to the Change in Control and,
if not exercised by you prior to the Change in Control, this Warrant must be
assumed by the successor entity in connection with a Change in Control, and
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to you upon
the consummation of such Change in Control had the Warrant been exercised
immediately prior to such Change in Control, and appropriate adjustments shall
also be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same.

 

(d)                                 Subject to Section 5, this Agreement shall
not in any way affect the right of the Corporation to adjust, reclassify,
reorganize, otherwise change its capital or business structure, to merge,
consolidate, dissolve, liquidate, or sell or transfer all or any part of its
business or assets, and in any such transaction involving only cash
consideration you shall be deemed to have elected to receive cash pursuant to
Section 3(c)(ii) if so provided in the agreement providing for such transaction.

 

4.                                      Exercise of Warrant.

 

(a)                                 In order to exercise this Warrant with
respect to all or any part of the Warrant Shares for which this Warrant is
exercisable, you (or any other person or persons exercising the Warrant in
accordance with the terms hereof) must take the following actions:

 

(i)                                     Execute and deliver to the Corporation
an Exercise Notice for the Warrant Shares for which the Warrant is exercised
(the “Purchased Shares”) which Exercise Notice (1) states the number of
Purchased Shares (which must be a whole number of shares) and (2) is signed or
otherwise given by you (or any other authorized person exercising the Warrant).

 

(ii)                                  Pay the aggregate Exercise Price for the
Purchased Shares, at the time of delivery of the Exercise Notice, (1) in cash or
an equivalent means acceptable to the Corporation, or (2) with shares of Common
Stock owned by you (including shares received upon exercise of the Warrant or
restricted shares, if any, already held by you) and having a Fair Market Value
at least equal to the aggregate Exercise Price for the shares of Common Stock to
which the Warrant is being exercised, or (3) by any combination of clauses
(1) and (2), or (4) by net issue exercise, pursuant to which the Corporation
will issue to you a number of shares of Common Stock as to which the Warrant is
exercised, less a number of shares with a Fair Market Value as of the date of
exercise equal to the Exercise Price.  The number of shares to settle the
transaction shall be the gross number of shares subject to the transaction
(e.g., 87,951 in the case of a full exercise), multiplied by the Exercise Price,
and divided by the SA (as defined below).  If shares of Common Stock are used
for payment of all or any portion of the Exercise Price,

 

6

--------------------------------------------------------------------------------


 

then (for purposes of payment of the Exercise Price) those shares of Common
Stock shall be deemed to have a cash value equal to their aggregate Fair Market
Value determined as of the date of the delivery of the Exercise Notice, giving
effect to all purchases of Warrant Shares.

 

(iii)                               Certify in a writing reasonably acceptable
to the Corporation that you have complied with the provisions of Section 6
hereof at all times since the Date of Grant and, if the Warrant is exercised in
respect of fewer than the total Warrant Shares to which this Warrant then
relates, that you will continue to comply with such covenants in respect of the
Warrant Shares which remain subject to this Warrant.

 

(b)                                 Notwithstanding any other provision hereof,
the number of shares of Common Stock that you shall receive upon a full or
partial exercise of the Warrant shall be adjusted upward or downward, as the
case may be, based upon the following formula:

 

QA = (SA – K) x Q / ST

 

Where:

 

·

QA is the adjusted number of shares of Common Stock to be received, rounded to
the nearest whole number.

 

 

·

SA is the average reported closing sales price for the Common Stock over the 22
most recent days of trading on a stock exchange, if so traded, ending on the
last trading day prior to the date of the Corporation’s receipt of a Notice of
Exercise (the “Exercise Date”). If the Warrant Shares are not traded on a
national securities exchange on the Exercise Date, then the value of such
Warrant Shares for the purposes of this Section 4(b) shall be deemed to be the
Fair Market Value.

 

 

·

K is the Exercise Price.

 

 

·

Q is the unadjusted number of shares of Common Stock.

 

 

·

ST is the Fair Market Value of the Warrant Shares on the last trading day prior
to the Exercise Date.

 

For purposes of clarity, if QA calculated as above results in a negative number,
it shall be set to zero.

 

For example, if you held a warrant to purchase 100 Warrant Shares with an
exercise price of $5, the Fair Market Value of the Warrant Shares on the
Exercise Date was $10, and the average trading price over the last 22 trading
days was $11, then you would receive $600 worth of Common Stock or 60 shares of
Common Stock; conversely, if the average trading price over the last 22 trading
days was $9, you would receive $400 worth of Common Stock or 40 shares of Common
Stock.

 

7

--------------------------------------------------------------------------------


 

(c)                                  As soon as practicable after the Exercise
Date, the Corporation shall issue the Warrant Shares to or on behalf of the
Warrant holder (or any other person or persons exercising this Warrant in
accordance with the terms hereof).  The Warrant Shares shall be issued in book
entry form.

 

(d)                                 In no event may this Warrant be exercised
for any fractional shares.  Fractional shares shall be satisfied in cash.

 

The Warrant shall not be deemed to have been exercised unless all of these
requirements are satisfied.

 

5.                                      Adjustment Provisions.  The number of
shares of Common Stock that may be acquired under the Warrant, shall be subject
to adjustment, from time to time, in accordance with the following provisions:

 

(a)                                 If at any time or from time to time, the
Corporation shall subdivide as a whole (by reclassification, by a stock split,
by the issuance of a distribution on stock payable in stock or otherwise,
including a dividend designated as such by the Compensation Committee of the
Board of Directors) the number of shares of Common Stock then outstanding into a
greater number of shares of Common Stock, then (a) the number of shares of
Common Stock that may be acquired under the Warrant shall be increased
proportionately and (b) the Exercise Price for each share of Common Stock
subject to the Warrant shall be reduced proportionately, without changing the
aggregate purchase price as to which the Warrant remains exercisable.

 

(b)                                 If at any time or from time to time, the
Corporation shall consolidate as a whole (by reclassification, reverse stock
split, or otherwise) the number of shares of Common Stock then outstanding into
a lesser number of shares of Common Stock, then (a) the number of shares of
Common Stock that may be acquired under the Warrant shall be decreased
proportionately, and (b) the Exercise Price for each share of Common Stock
subject to the Warrant shall be increased proportionately, without changing the
aggregate purchase price or value as to which the Warrant remains exercisable.

 

(c)                                  Should any other change be made to the
Common Stock by reason of any exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to the class of securities
subject to this Warrant in such manner and to the extent deemed appropriate by
the Compensation Committee of the Board of Directors.

 

(d)                                 Whenever the number of shares of Common
Stock subject to the Warrant is required to be adjusted as provided in this
Section 5, the Corporation shall, within 30 days following such adjustment,
prepare and give to you a written notice setting forth, in reasonable detail,
the event requiring adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the change in price and the number of
shares of Common Stock, other securities, cash or property purchasable subject
to the Warrant after giving effect to the adjustment.

 

(e)                                  Adjustments under Section 5(a), (b) and
(c) shall be made by the Compensation Committee of the Board of Directors and
shall be subject to Section 26, and its

 

8

--------------------------------------------------------------------------------


 

determination as to what adjustments shall be made and the extent thereof shall
be final, binding and conclusive.  No fractional interest shall be issued on
account of any such adjustments.

 

6.                                      Transferability.  This Warrant may be
assigned in whole or in part during your lifetime either as (a) a gift to one or
more members of your Immediate Family or to a trust in which you and/or one or
more such family members hold more than 50% of the beneficial interest or
(b) pursuant to a domestic relations order.  The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the Warrant pursuant to such assignment.  The terms applicable to the assigned
portion shall be the same as those in effect for this Warrant immediately prior
to such assignment and shall be set forth in such documents issued to the
assignee as the Board of Directors may deem appropriate. Except for assignments
to a person or an entity expressly permitted pursuant to the first sentence of
this Section 6 above (a “Permitted Transferee”), the Warrant may not be
assigned, transferred, pledged, or otherwise hypothecated by you or any
Permitted Transferee.  Additionally, you or any Permitted Transferee may not
hedge or enter into any derivative or other transaction in respect of the
Warrant Shares (the intention of the parties being that you, together with any
Permitted Transferee, shall maintain a net long position in respect of the
Warrant Shares).  You shall (i) cause any Permitted Transferee to comply with
the covenants herein and (ii) upon the written request of the Corporation
certify as to your compliance with the covenants herein from time to time. 
Notwithstanding anything to the contrary herein, the covenants and limits on
transferability in this Section 6 shall terminate on the earliest of
(x) October 3, 2022, (y) your termination of employment by the Corporation
without Cause, or a termination by you for Good Reason, or (z) a Change in
Control.

 

7.                                      Delivery of the Stock.  After the
exercise of the Warrant the Corporation shall promptly issue and deliver the
number of shares of Common Stock as to which the Warrant has been exercised
after the Corporation receives (a) the Exercise Notice, (b) payment of the
Exercise Price, and (c) any tax withholding as may be requested.  The value of
the shares of Common Stock shall not bear any interest owing to the passage of
time.  The shares of Common Stock shall be issued in book entry form.

 

8.                                      Rights as a Stockholder.  You shall have
no right as a stockholder with respect to any shares covered by this Agreement
unless and until the shares are issued in your name.

 

9.                                      Rights Offerings.  Subject to
Section 26, if at any time the Corporation shall distribute rights or warrants
to all or substantially all holders of its Common Stock entitling them, for a
period of not more than 45 days, to subscribe for or purchase shares of Common
Stock at a price per share less than the Fair Market Value of the Common Stock
on the last trading day preceding the date on which the Board of Directors
declares such distribution of rights or warrants, the Exercise Price in effect
immediately prior to the close of business on the record date for such
distribution shall be reduced immediately thereafter to the price determined by
multiplying such Exercise Price by the quotient of (x) the number of shares of
Common Stock outstanding at the close of business on such record date plus the
number of shares of Common Stock which the aggregate of the offering price of
the total number of shares of Common Stock so offered for subscription or
purchase would purchase at such Fair Market Value divided by (y) the number of
shares of Common Stock outstanding at the close of business on such record date
plus the number of shares of Common Stock so offered for subscription or
purchase.  In such

 

9

--------------------------------------------------------------------------------


 

event, the number of shares of Common Stock issuable upon the exercise of the
Warrant as in effect immediately prior to the close of business on such record
date shall be increased immediately thereafter to the amount determined by
multiplying such number by the quotient of (x) the Exercise Price in effect
immediately prior to the adjustment contemplated by the immediately preceding
sentence divided by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence.  In case any rights or warrants referred to in
this Section 9 in respect of which an adjustment shall have been made shall
expire unexercised and any shares that would have been underlying such rights or
warrants shall not have been allocated pursuant to any backstop commitment or
any similar arrangement, the Exercise Price and the number of shares of Common
Stock issuable upon exercise of the Warrant then in effect shall be readjusted
at the time of such expiration to the Exercise Price that would then be in
effect and the number of Shares that would then be issuable upon exercise of the
Warrant if no adjustment had been made on account of such expired rights or
warrants.

 

10.                               Tender or Exchange Offers.  Subject to
Section 26, if the Corporation or any subsidiary of the Corporation shall
consummate a tender or exchange offer for all or any portion of the Common Stock
for a consideration per share with a Fair Market Value greater than the Fair
Market Value of the Common Stock on the date such tender or exchange offer is
first publicly announced (the “Announcement Date”), the Exercise Price in effect
immediately prior to the expiration date for such tender or exchange offer shall
be reduced immediately thereafter to the price determined by multiplying such
Exercise Price by the quotient of (x) the Fair Market Value of the Common Stock
on the Announcement Date minus the Premium Per Post-Tender Share divided by
(y) the Fair Market Value of the Common Stock on the Announcement Date.  In such
event, the number of shares of Common Stock issuable upon the exercise of the
Warrant as in effect immediately prior to such expiration date shall be
increased immediately thereafter to the amount determined by multiplying such
number by the quotient of (x) the Exercise Price in effect immediately prior to
the adjustment contemplated by the immediately preceding sentence divided by
(y) the new Exercise Price determined in accordance with the immediately
preceding sentence.  As used in this Section 10 with respect to any tender or
exchange offer, “Premium Per Post-Tender Share” means the quotient of (x) the
amount by which the aggregate Fair Market Value of the consideration paid in
such tender or exchange offer exceeds the aggregate Fair Market Value on the
Announcement Date of the shares of Common Stock purchased therein divided by
(y) the number of shares of Common Stock outstanding at the close of business on
the expiration date for such tender or exchange offer (after giving pro forma
effect to the purchase of shares being purchased in the tender or exchange
offer).

 

11.                               Furnish Information.  You shall furnish to the
Corporation all information requested by the Corporation to enable it to comply
with any reporting or other requirement imposed upon the Corporation by or under
any applicable statute or regulation.

 

12.                               Registration and Listing of Warrant Shares. 
The Corporation shall file a registration statement with the Securities and
Exchange Commission to register the sale of Warrant Shares as soon as reasonably
practicable.  The Corporation will file a listing application for listing on
NYSE with respect to the Warrant Shares as soon as practicable after the date
hereof.  If the Corporation is unable to deliver registered Warrant Shares for
any reason, then, in this instance, the Corporation shall (i) issue unregistered
Warrant Shares to you and (ii) use it best efforts to register the Warrant
Shares as soon as possible.

 

10

--------------------------------------------------------------------------------


 

13.                               Obligation to Exercise.  The purchase of the
Warrant through this Agreement shall impose no obligation upon you to exercise
the same or any part thereof.

 

14.                               Remedies.  You shall be entitled to recover
from the Corporation reasonable fees incurred in connection with the enforcement
of the terms and provisions of this Agreement, whether by an action to enforce
specific performance or for damages for its breach or otherwise.

 

15.                               Right of the Corporation and Subsidiaries to
Terminate Employment.  Nothing contained in this Agreement shall confer upon you
the right to continue in the employ of the Corporation or any subsidiary, or
interfere in any way with the rights of the Corporation or any subsidiary to
terminate your employment at any time.

 

16.                               Exchange Act Compliance.  The Board of
Directors shall take all steps necessary to ensure that the purchase and
exercise of the Warrant are exempt from Section 16(b) of the Exchange Act.

 

17.                               No Guarantee of Interests.  The Board of
Directors and the Corporation do not guarantee the Common Stock of the
Corporation from loss or depreciation.

 

18.                               Corporation Action.  Any action required of
the Corporation shall be by resolution of its Board of Directors or by a person
or committee authorized to act by resolution of the Board of Directors.

 

19.                               Severability.  If any provision of this
Agreement is for any reason held to be illegal, invalid, or to violate any law
or listing requirement applicable to the Corporation, the illegality,
invalidity, or violation shall not affect the remaining provisions hereof, but
such provision shall be fully severable and this Agreement shall be construed
and enforced as if the illegal or invalid provision had never been included
herein and you and the Corporation shall amend this Agreement, preserving, to
the maximum extent reasonably possible, the intended economic effects of this
Agreement as executed by the parties hereto.

 

20.                               Notices.  Whenever any notice is required or
permitted hereunder, such notice must be in writing and personally delivered or
sent by electronic facsimile transmission.  Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the next
Business Day after which it is personally delivered or transmitted by electronic
facsimile to the person who is to receive it at the address which such person
has theretofore specified by written notice delivered in accordance herewith.

 

The Corporation and you agree that any notices shall be given to the Corporation
or to you at the following addresses; provided that the Corporation or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.

 

Corporation:

The Howard Hughes Corporation
One Galleria Tower
13355 Noel Road, Suite 950
Dallas, Texas 75240

 

11

--------------------------------------------------------------------------------


 

 

Attn: Office of the General Counsel

 

 

with a copy to:

William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY 10019

 

 

Holder:

At your current address as shown in the Corporation’s records.

 

21.                               Waiver of Notice.  Any person entitled to
notice hereunder may waive such notice.

 

22.                               Successors.  This Agreement shall be binding
upon you, your legal representatives, heirs, legatees and distributees, and upon
the Corporation, its successors and assigns.

 

23.                               Headings.  The titles and headings of Sections
are included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

 

24.                               Governing Law.  All questions arising with
respect to the provisions of this Agreement shall be determined by application
of the laws of the State of Delaware except to the extent Delaware law is
preempted by federal law.

 

25.                               Word Usage.  Words used in the masculine shall
apply to the feminine where applicable, and wherever the context of this
Agreement dictates, the plural shall be read as the singular and the singular as
the plural.

 

26.                               Code Sections 162(m) and 409A.  It is the
intent of the Corporation that:  (a) the Warrant shall constitute “qualified
performance-based compensation” within the meaning of section 162(m) of the Code
and regulations thereunder (“Code Section 162(m)”) and shall be at all times
exempt from Code Section 409A; (b) each provision of this Agreement shall be
construed accordingly; and (c) any provisions of the Agreement that cannot be so
construed shall be disregarded.  In furtherance thereof, notwithstanding any
contrary provision of Sections 3, 5, 9 and 10, any adjustment to the terms of
this Agreement, including an adjustment to the number of shares subject to the
Warrant or the Exercise Price, shall be permissible only to the extent such
adjustment would not cause the Warrant to fail to constitute “qualified
performance based compensation” under Code Section 162(m) or to fail to remain
exempt from Code Section 409A.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the Date of Grant first above written.

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

/s/ R. Scot Sellers

 

 

R. Scot Sellers,

 

 

Chairman of the Compensation Committee

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Grant Herlitz

 

Grant Herlitz

 

 

13

--------------------------------------------------------------------------------